
	
		I
		111th CONGRESS
		2d Session
		H. R. 5787
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To provide for the refinancing and consolidation of
		  disaster loans under the Small Business Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SBA Disaster Loan Relief Act of
			 2010.
		2.Refinancing and
			 consolidation of disaster loans
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Administrator of the Small
			 Business Administration shall issue regulations providing for, during the
			 period defined in subsection (b), the refinancing or consolidation of a loan
			 under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) made at any
			 time to any person directly affected by the discharge of oil arising from the
			 explosion on and sinking of the mobile offshore drilling unit Deepwater
			 Horizon.
			(b)Period
			 definedThe period defined in
			 this subsection is the period beginning on April 22, 2010, and ending 180 days
			 after the date that the Administrator determines to be the date that the
			 Administrator last makes a loan under section 7(b) of the Small Business Act
			 (15 U.S.C. 636(b)) to any person directly affected by the discharge of oil
			 arising from the explosion on and sinking of the mobile offshore drilling unit
			 Deepwater Horizon.
			
